Case 3:12-cv-01893-MAS-TJB Document 511 Filed 01/09/19 Page 1 of 3 PageID: 8068




                                                                                                      




                                            January 9, 2019




 VIA ECF
 Honorable Michael A. Shipp, U.S.D.J.
 United States District Court for the
  District of New Jersey
 Clarkson S. Fisher Building and U.S. Courthouse
 402 East State Street, Room 7W
 Trenton, New Jersey 08608

            Re:    In re New Jersey Tax Sale Certificates Antitrust Litig.,
                   Master Docket No. 3:12-CV-01893-MAS-TJB

 Dear Judge Shipp:

         Together with our co-counsel, this office represents Plaintiffs and the class in this matter.
 It has come to our attention that the Order granting final approval of the settlements in this case,
 ECF No. 475, inadvertently did not attach the list of those who opted out of the settlements. See
 id. at 10 (stating that “The persons and entities listed in the attached Exhibit A to this order have
 timely and validly requested exclusion from the Settlement Class, and are hereby excluded from
 the Settlement Class”). Accordingly, I am attaching the Exhibit A. We advised all defense
 counsel that we would be taking this action, and there has been no objection.

            Thank you very much for your consideration.


                                                Respectfully,

                                                /s/ Bruce D. Greenberg

                                                Bruce D. Greenberg


 bdg/abm
 Enclosure
 cc:    All Counsel of Record (via ECF)




 691381.1
Case 3:12-cv-01893-MAS-TJB Document 511 Filed 01/09/19 Page 2 of 3 PageID: 8069




                  EXHIBIT A
Case 3:12-cv-01893-MAS-TJB Document 511 Filed 01/09/19 Page 3 of 3 PageID: 8070




 1.    Adele M. Stalcup
 2.    Laura S. Zahn and Todd R. Zahn
 3.    Nwafochidione, Inc., Regina Okafor and Austin Chidofu
